The defendants.were indicted for an assault and bat '; tery on Henry Bush, on the 12th of July last, at Greenwich.
Mr. Graham opened the case for the prosecution.
Gentlemen of the Jury—The defendants are indicted for an assault and battery on H. Bush, on the 12th of July last, during a procession of Orangemen in the village of Greenwich, having this peculiarity, that it is one of the remote consequences of a very ancient feud, bottomed on passions of the most desolating character, partly political, but religious in a much greater proportion. The con*415tending'parties have at differentperiods assumed different names, and have been actuated by passions varying in strength, but the nature of the quarrel has been essentially the same. Like the waters of the Nile, you can trace their animosities hack over vast and desert regions, sometimes descending in a widely spreading and majestic stream, sometimes dashing from precipices of tremendous height, foaming with awful grandeur in the gulph below; at others dragging itself along through the sluggish mud, and anon gentle, contracted, and diminishing, ending in a diminutive stream of two feet in diameter. In Ireland, the birth-place of their quarrels, they were originally designated English and Irish, afterwards Protestants and Catholics, and finally Orangemen and Ribbonmen. This last, being the character in which the parties appear before you, requires some explanation.
The distinction of Catholic and Protestant prevailed from the Reformation until 1793, when Wolfe Tone planned a society on principles analogous to those of the French Revolution. It was called u The Society of United Irishmen,” and it was composed chiefly, but not exclusively, of Catholics, all parties forgetting their distinctions in the ferment of political enthusiasm, which did what nothing else could have accomplished, uniting those who had for more than six centuries been tutored and trained to heat and extirpate each other. The professed object was “ a general amelioration of the Irish people by a reform of Parliament, and an equalization of Catholic and Protestant interests ;” hut par* liamentary change, and Catholic emancipation were only pretexts, the main object being to accomplish a revolution. When the Protestants had time to cool and reflect, and the fervor of the French Revolution had *416quenched its rage in the hlood of its own votaries, they saw their error, and were shocked at the idea they had in a moment of phrenzy entertained, of casting off the protection of the British government. They suddenly repented, and with an impulse which usually follows political enthusiasm, they vibrated into the opposite extreme. To restore public confidence, and to secure themselves more effectually from the Catholics, they superadded to the oath of allegiance one of loyalty and renewed attachment to the government. And because the Protestant ascendancy was first achieved by William, Prince of Orange, they chose him as their patron saint, and renewed the celebration of the victory over James. The former derived the name of Orangemen from the Prince of Orange and emblems of that colour, the latter being distinguished as Ribbonmen, owing to a green ribbon, the badge of the order of the United Irishmen. The great political union being thus broken, the Catholics, cohered with more inflexible attachment to each other, and condensing their energies, directed them to their emancipation from penal laws, and ¡restoration to equal rights. With these motives and objects, and distinguished by their respective emblems, the Ribbonman has celebrated his Patrick’s day on the 17th of March, and the Orangeman his King William’s day on the 12th of July. In later years, these celebrations have been attended in Ireland with frightful breaches of the peace. The parties, armed and Unarmed, have, in imposing numbers, arrayed themselves -against each other, and prompted by the most infuriated passions, aided by traditional animosities, have steeped the adverse emblems in Mood. Whether these associations are legal in themselves, or become illegal only in their consequences. *417may be a question, but is one of little moment. It is sufficiently manifest they cannot be endured. In Ireland they have been discountenanced, whether voluntarily as some, or by statute as others pretend, is immaterial.
Gentlemen—Those wild and crude transactions were formerly matter of history, or at the most, of information carried across the Atlantic from the troubled and bloody scene of action; but they have, in an evil hour, with all the secresy, malignancy, and wide-spreading mischief of a pestilence, found their their way to the peaceful bosom of society here. On this subject an experiment has been made in the neighbourhood of our city last July, into the nature and effects of which one jury has Inquired and passed as against the Orange party; and It is reserved for you, in the administration of even-handed justice, to inquire into and pass upon the demerits of the adverse party. It will appear that, early on the 12th, the Ribbonmen hung out a green flag in view of a few Orangemen at work in the shop of one Green ; that much abuse accompanied and followed the insult; that the party at Green’s subsequently erected a pole and crowned it with an Orange wreath; that shortly thereafter a party of Catholics' came round, armed with clubs, and challenged the Orangemen out to fight; that this being declined, they prepared themselves for a battle towards the evening, and actually fell upon two of three Orangemen, of which the complainant was one, in great numbers, and armed with bludgeons, which they used to the great terror of the neighbourhood, and the almost entire destruction of their adversaries.
Testimony on the Part of the Prosecution.
Henry Bush testified, that on the 12th of July last, a *418party of Catholics were assembled at the house of one r . Morris, in Greenwich. They commenced with great abuse towards the Orangemen. About 8 or 9 o’clock, witness saw a green flag out of Morris’s window—Saw James Murney there. He, in particular, was very abusive. In the afternoon, Moore, Mullen, and Lowry had an Orange handkerchief on "a pole. Came to Morris’s with it. Went from Morris’s to M‘Keever’s, and then went towards their boarding-house. Witness then saw ten or fourteen men come from M‘Evoy’s yard towards the Orangemen. The Catholics, aided by about fourteen more, attacked the Orangemen, and when witness ran up to save Moore from being murdered, he was knocked down' by Cassidy, and beaten by all the defendants. Mrs. M‘Evoy struck witness after he was down. Witness was much hurt. Did not take part until the Orangemen cried “ murderafter they had been attacked by the Catholic party. Mrs. M‘Evoy had a club, and threw stones.
(Cross-examined by Mr. Sampson.)—Witness was not stripped to fight. Struck somebody on the head when they were; all coming upon him with bludgeons, but does not recollect who it was; defended himself all he could-Mrs. M‘Evoy struck witness with a club. Witness does not recollect that he struck Hugh M‘Evoy.: M‘Evoy struck with a pole; M‘Williams struck with a stick.— Witness and Ralph Irving did not go to Morris’s together. Witness went to ask the Orangemen to come home.
The Court—Gentlemen, had you not better confine yourselves to the circumstances immediately connected with the affray ?
Sampson—We introduce these circumstances to show *419that the Orange party was engaged in an unlawful act. Nobody has a right to wear the star-spangled banner, and go about challenging persons out to fight. Catholics are to be protected.
The Court.—Protestants and Papists stand among us on the same footing.
Sampson.—Not if Protestants call out for Papists to murder them.
Fay.—We wish to show that it was an insulting epithet that the prosecutor used towards the Catholic party ; and if he induced an injury to himself, he cannot now turn round upon the party—he must take the consequences.
Graham.—The counsel assumes that the prosecutor called them Papists, and that he was of a party. He expressly stated, they were called Papists, not that he called them so ; denied that he was of a party, and says that he did not come up until “murder” was cried.
The Court.—We are of opinion, that in this case the prosecutor is not the party seeking redress—that he merely appears to testify on the part of the people. The question here is, has a breach of the peace been committed ? and if so, did the defendants commit it ? —We think, however, if we understood the witness rightly, he said not that he called the Catholic party Papists, but that they were called so by way of description.
(Cross-examination resumed.)—Witness sawM6Evoy about an hour before the affray at Morris’s. Saw M‘Evoy go back and forward frequently, and his men go up stairs. The Catholics where atMorris’s, the Protestants, at Green’s.
The Court.-—All about Protestants and Catholics had
*420better not be said, as it cannot weigh a feather. We are sworn simply to try the fact of assault and battery.
Sampson.—It becomes important to ascertain whether ^ie witness correctly states what took place, otherwise the defendants must he convicted by a terrible falsehood.
Graham. We are under the direction of the Court. From the course pursued in the other trial, I had anticipated similar proceedings in this. 1 agree with the Court that these were simple trespasses, and as such ought to have been regarded throughout. But having commenced with party distinctions, and our clients presented to another jury in the unpopular character of Orangemen, I thought it but right the distinction should he kept up on this trial, and they should have the benefit of it in their turn. We arc contented, however, that the Court should control the testimony, relying on their impartiality in distributing the judgments.
Sampson. I did not put them before the last jury as Orangemen. I put them simply as persons who had broken the public peace, and as such they were convicted. Fault, my clients have none, unless that they are papists, and cling faithfully to their religion. I give them credit for it. We can show that they were peaceable, and that the first attack was made on them by the party complaining now. I hope the corporation, alive to the interests of this unfortunate class of this community, will step forward in their defence, and protect them from such gross and unprovoked attacks as this in future. Evil epithets have been used, in order to prejudice this jury and obtain a conviction; but such, I know, will be disregarded by the jury.
Graham. I have used no harsh epithets. I have opened the case broadly, anticipating the same extent *421el investigation in this as the other trial, and leaving it to the court to limit the inquiries in their discretion. I regret the gentleman will indulge himself in personal!ties, and cannot help thinking these difficulties, speeches and animadversions intended to furnish materials to certain penmen, who have come' here not so much to report a trial as to exhaust their malice against the advocate.
The Court. This is a plain question of assault and battery. If the defendants are guilty, they must be convicted ; if not, acquitted.
(Cross-examination resumed.) Thomas Monroe, one of McEvoy’s men, went up stairs at Morris’s. Witness saw a great many more, whose names have escaped Ms memory. Witness picked up a stick when he saw them come. Did not strike till he was struck, and only defended himself. As he was retreating, they flung stones after him. Leary struck witness with some sort of chibo All those who came to attack the Orangemen had clubs. Neither Moore, Mullin nor Lowry had sticks. There were sticks of split wood in Green’s yard. There was no combination among the Orangemen.
Question by Sampson. Are you an Orangeman ?
Ans. I am, and a Purple Marksman too, and I will tell you what they are—there is a wrong impression about them.
The witness was proceeding to state the nature of these associations when be was prevented by the Court on the ground that they intended to confine themselves exclusively to the fact of assault and battery.
John Moore. Witness, Mullen and Lowry were coming from M‘Keever’s with a flag, and crossed an open lot going to Green’s where they boarded. Were about thirty yards from Green’s, when 12 or 14 men came out *422of M‘Evoy’s yard, and when they were coming up said, “ Now the flag goes down.” Cassidy struck BuSh with a stick. Bush gave no cause. Saw all the defendants mingling in the affray and strike, but cannot say whom they struck. Mrs. M‘Evoy threw stones. There were only three of the Orange party when the Catholics attacked them. Bush and Irving came to the aid of the Orangemen. They did not strike before Cassidy struck Bush.
(Cross-examined by Fay.) Witness had no stick— carried the flag. No agreement with Bush and Irving to come up. Cassidy and Murney ran up and said, “ now the flag goes down !”- Witness swept with the pole as they were coming up. Cassidy got the pole away from witness. Witness did not take the flag to insult any body. When fitness, Mullen and Lowry were at M‘Keever’s, M‘Keever told them to quit and go home. They were on their way home when they were attacked. Bush works with witness at Green’s. A crowd had collected before Bush and Irving came up. Witness was knocked down and laid on with clubs. Witness was much hurt. Witness is not quite 18 years old, and is not an Orangeman.
(Here the prosecution rested.)
Mr. Sampson opened the defence. He commenced by conjuring the jury not to allow any feeling of prejudice to weigh a feather with them on this trial. It is only an assault and battery on the record, but it is an important and a very important case to the defendants. In this case, involving, as one of the counsel has told you, the heads and protectors of many poor families, useful and industrious men, who were never engaged in any quarrel before, are charged with a combination to *423break the peace. If they are guilty, let the arm of the law fall heavy on their heads ; but if this charge is untrue, and they are peaceable men, let them not be victims to those who have led them into the scrape.
Gentlemen, I shall show you that there was no combination—and it is a very injurious and wicked contrivance to say that the Catholic party rushed on by preconcert—that M‘Evoy, who is termed the ring-leader of this affray, acted the part of a peaceable man, and remonstrated the whole of the day against such proceedings. He had given no provocation to any body that day ; but in pursuance of his peaceable motives he had gone to the Police to get the magistrates to suppress this unlawful assemblage. After waiting all day in anxious hopes that this Orange celebration would end, these unfortunate persons went forward as good citizens, after the affray had commenced, fo stop it. They were desirous of peace—they knew the consequences of these celebrations in their native country—and for doing what every good citizen not only ought, but is bound to do, they werez desperately beaten and abused. M‘Evoy, ' who is put forth as the head conspirator, got a desperate blow in the head. But it is said that they went there with clubs. We shall show that there is no-truth in that assertion. They had no clubs, or if they had, they were picked up in the course of the affray from their antagonists. As to the green flag, the defendants had nothing to do with that. Some pedlars at Morris’s, seeing the work that was going on, commenced black-guarding with the men at Green’s. Neither M‘Evoy, nor any of his men, had any thing to do, however, with the blackguarding match. Murncy, it is true, was seen there, but it was to see a woman who lived there, and was in the habit of winding bobbins for him.
*424Gentlemen, this was a most dangerous quarrel for the Catholics; they all received some token of this Orange brotherly love. One man was left for dead on the field of battle, whose only offence was an attempt to rescue a woman, who was most brutally and shamefully beaten ; and Cassidy, who went up in the most peaceable manner to see whether that ivas an Orange flag, was swept by the pole, as Moore has told you. The Catholic party did not run up to the Orangemen to the number of 12 or 14, as has been told you ; they were principally spectators, who had been attracted to the spot-by the drunken ribaldry and abuse heaped by these Orangemen upon the unoffending Catholics. We shall shew you that M‘Evoy did not strike any person in the affray, and that he did not interfere at all but to preserve the peace ; that his wife, far gone in prcgnacy, who is brought before you as a defendant, was most shockingly beaten and abused; and in order to satisfy you that the Catholic party had no sticks, and used none in the course of that affray, we shall farther prove that the Orangemen had their bludgeons stacked up in Green’s, ready for use at a moment’s warning. If the Orange party came out with unholy intentions—if we can show you, as I think we can, that they came out with the intention to commence an affray, and attacked the other party, who had offered them no offence, the defendants must be acquitted.
Gentlemen, this was not a drunken quarrel, in which each party was equally in the wrong—it was an attack upon a parcel of injured and persecuted men. When they got up this insulting procession, they induced these unfortunate people to come up ; and when they came up, they gave them a wipe, or a stroke, for what every *425honest citizen ought to, attempting to put it down. I ohall not follow the counsel who opened this case on the other side into history, or in talking about English pales. That was the commencement of Catholic sufferings. They came into the heart of their very country to wage a war of extermination. 'The reformation was made the instrument of the grossest pillage and most horrible murders and robberies ever heard.
Gentlemen, honester and more loyal citizens than these who lie under such gross imputations are not to be found in this community; and are you to be told that you are to be blinded with prejudices against them, and that they are to be sacrificed to (he cunning and talents of those long practised in such things 1
Mr. Sampson concluded by remarking* that when the evidence which they would produce should be laid before the court and jury, as he had no doubt it would, he should confidently ask for his clients a verdict of acquittal.
Daniel M‘Evoy testified, that witness and Hugh M£Evoy went into Morris’s on the 12th of July last, and the Orange party were there. Hugh M’Evoy asked Morris for some ink, when Morris handed him a bottle. M£Evoy found no ink in it. Moore then carné up and said, “ Mr. MEvoy, do you want my name ?” M£Evoy replied, £i I want nothing to do with you,” and he and witness went away. Witness saw the affray. Moore, who had the flag, said, “ D—n you, for Papists* come and take the flag, if you dare !” Murney said to the Orangemen, “ You had better go home and quit this Orange work, and if you are not able, the British Consul will send you home.” Witness went to see if -King William’s picture was on the flag, as they have in *426Ireland. Moore began the affray by striking Cassidy with the pole. Witness never let the flag go till he tore it off. Did not see Bush strike. Don’t think a man -Went but three from M'Evoy’s. There was no concert among them to go, nor intention to fight. They went to see it as they would on the 4th of July. There were no clubs when the affray began. The Orange party went over towards Green’s, and other men came from Green’s. Saw stones thrown by David Waugh and John Black, and bit Hugh M‘Evoy. There was no provocation, except the one party going to meet the other. None went out to fight, to witness’s knowledge. Many spectators were wounded.
Question by Sampson.—-Did you hear guns fired that day ?
Graham objected to the inquiry as entirely too general,
Fay.—If they provoked the affray, it does not lie in their mouth to take advantage of their own wrong.
The Court.—If two agree to break the peace, and do break it, both may be indicted and convicted.
Examination resumed. Did not know of any combination among the Orangemen, any farther than their actions showed. Mrs. M‘Evoy came to rid witness out of their hands. Heard her sky she was hurt. Saw her throw stones after that.
Hamilton Harkness. Was informed of an affray going on between the Orangemen and Catholics. Went and saw Moore and Cassidy contesting about a pole with a yellow flag on the end of it. They fought some time. Witness had no connection with M'Evoy’s men. Saw men passing backward and forward, but saw none run put.—Did not see M‘Evoy strike. Did not know Bush' *427at all. Did not see any come across the street with clubs. Saw M‘Evoy leave the place bloody*
Question by the Court.—Did you see the defendants on the battle ground ?
Ans. Yes.
Quest. Did you see any of them endeavouring to put an end to the affray ?
Ans. No. All who were in the affray appeared engaged.
James Morgan. Is a Catholic. Don’t work with M‘Evoy. First he saw Moore and another young man standing at Morris’s corner. When Cassidy went forward and asked them to take down the flag, he was struck by Moore. Can’t say how they all came there at once. Only three of M‘Evoy’s men were there. Did not see colours until he went down and saw the flag at M‘Keever’s. Neither party had clubs when the affray commenced. There were four or five men with Cassidy, and two or three with Moore. Did not see Bush there. Did not see M‘Williams strike. All appeared engaged on each side. Could not say how many there-were. They were pretty hearty at it. This was between 4 and 5"P. M. Did not sec Leary strike any body. There was a great number engaged. [Here the witness, in ayswer to several questions put by Mr. Graham, counted up 14 of the Catholic party on the battle ground.] Cannot say how many of the Protestants were there —w.ere a great many engaged in the affray whom he did not know. . Saw the defendants on the battle ground.
Question by the Court.—Did the defendants appear to try to put an end to the fight ?
Ans. I observed nobody trying to make peace; all. •appeared doing what they could-.
*428Daniel Cassidy. Saw part of the affray. Saw Moore coming from M‘Keever’s. • James Cassidy came round by Cornelia-street and walked towards Moore, and then Moore struck him.
The Court,. How will Morgan’s testimony be got over by the defendants ? He says that they continued to fight pretty hearty, and that the defendants were engaged in the affray ; and it is a clear principle of law, that all who are engaged in wn affray are guilty of a breach of the peace, unless they use their endeavours to stop it. Here no attempt to restore the peace is pretended, and , did not exist, if Morgan is to he believed, and we think he is entitled tp full credit.
Fay. We contend here was no agreement to fight, .and that our clients struck back only in self-defence.
iSampson. We have a right to show our witness is mistaken. We shall proceed to call witnesses to that fact.
The Court.—We can only repeat the principle of law governing this case. It is fully proved, unless you can show Morgan to he perjured, your clients, so far.from trying to stop the affray, to use his expression, wére “ pretty hearty at it.”
Sampson.—I shall examitie my witnesses, and defend my clients to the utmost.
The Court.—Gentlemen, it is not worth- while to waste the time of the court. If your witnesses, Morgan and Harkness, spoke the truth, there is an end of the case. If, however, you insist on examining more witnesses, it is your right, and vve shall devote sufficient time to it. In the mean time, being late, we shall di-, >ept an adjournment.
*429Thesday, October 12=
The court met pursuant to adjournment.
The Recorder recommended the counsel for the defendants to submit their cases, as it was not possible they could escape conviction. His Honour suggested that the court had resolved to punish neither party for the present, but only to recognize them to keep the peace for one year, and, in the mean time, to suspend the judgment. The counsel submitted, upon which the jury pronounced the defendants guilty, and his Honour directed both parties to appear on Saturday with their sureties, when they should be admonished, and their recognizances taken.
Saturday, October 16.
The court again met pursuant to adjournment, and his honour the Recorder proceeded to address both parties who had been found guilty to the following effect;
The Recorder stated, that, in the former trial, he had laid down the law to be, that whatever provocation might have been given, it could not amount to justification, even if the first blow came from the opposite party; that no person could lawfully mingle in an affray, unless with a view to quell it; and that any person so interfering, was bound to give notice that his intention was to keep the peace. It appeared that the parties lived on opposite sides of the steet, and that the battle took place on the gide accupied by the Orangemen; it was, therefore, á presumption that the Catholics had crossed over with a view of encountering them. The case resembled that of two men going out to box by mutual agreement, both being guilty of a breach of the peace. Messrs. Emmet and Sampson, counsel for the Catholics, had agreed to submit to a verdict against them, leaving it to the wisdom *430and justice of the court, to deal with them in the manner J best adapted to the case, to prevent future disputes and fregh outrages.
The Recorder commenced by representing to the ■ Orange or purple marksmen, the folly of their attempting to introduce into this,country those dangerous and unbecoming practices, which had caused so much disorder and misery in their own ; and attributed it to the recency of their sojourn here. Happily for the United States, no such religious bigotry, and party feeling in matters of religion, here existed; the great and fundamental principle of the constitution wisely ordained by the best of statesmen and most enlightened patriots, was that of entire freedom of conscience and universal toleration for every religion. It .was for this reason that the teachers and professors of religion were, for the sake of religion itself, and the preservation of its most sacred interest, deprived of all temporal power. To worship Gqd according to the dictates of men’s consciences> was a right that no man', and no sect should dare to violate. All were bound to tolerate each bther; and a greát and wise philosopher has laid it down as a principle, that “ error can never be dangerous, where reason is left free to combat it.” Mahometans, Gentoos, and pagans, of every description, were to be as much tolerated in their religion, as Christians themselves, so long as they did not molest, persecute, or disturb others on the ground of their religion. Religious persecution was the deadliest scourge that had ever been inflicted upon man; and that, wherever a religion arrogated the right of dictation, persecution was the natural consequence. '
In this respect all religions were alike; even that of Christianity was not exempt;. Cruel persecutions he fear*431ed existed in the afflicted country from whence they came, but that it should be transplanted to this land of freedom was subject of equal astonishment and regret, and could scarcely be believed did not history furnish so many melancholy proofs of this infirmity in human nature, which nothing but the best institutions and the light of reason and experience could subdue. His honour then proceeded to say that secular power was the mother of persecution ; that the leading sects of Christians have all in their turns been persecutors. The episcopalian, or high church, it was well known, had persecuted, and popery laws and test acts against protestant dissenters were established matters of history. The repeal of the edict of Nantes was an instance of catholic bigotry and superstitious fanaticism, and the memory of Henry IV. is cherished in history for the wisdom and benevolence with which he struggled to obviate and counteract its baneful effects. That he might also instance the catholic persecutions of Mary, and the present unhappy state of Spain. He must candidly own, too, that the presbytérian religion, to which he belonged, had not always been free from bigotry and persecution ; for during the reign of Cromwell, such was the fanaticism of the presbyterians in parliament, that an act was passed inflicting fine and imprisonment for one year for the crime of having in the house, opening or using the Book of Common Prayer. But happily in this country religious persecution was in a great measure guarded against by those great and enlightened statesmen who laid the foundation of its political happiness. Washington was an Episcopalian, Franklin an Unitarian, and one of the ablest generals during the Revolution was a Quaker, and one of the most gallant and successful generals during the late war was the *432soii of a Quaker. His honor again adverted to the Catholics; spoke of them as valuable accessions to the national strength, and ornaments to society; and lamented that they had suffered themselves to be provoked into acts which had led them into so much difficulty. M‘Evey was a respectable man,, as indeed most of them appeared to be. Fdr M‘Evoy, he thought, there, was some excuse, as he went into the affray to reseñé . his wife ; hut she was wrong in throwing a stone, notwithstanding her relation Was in danger. With respect to both parties, the court Was for this time disposed to let their own reflections and good sense direct them t« better conduct for the future. His Honor then reminded them of the trouble and vexation those broils bad brought them into, and pointed out the advantage. of forgetting all party feelings which had their origin in the country from whence they came, and drew a lively picture of their present disagreeable situation contrasted -with that which they would experience if they would now, being settled in this country, bury all animosities and live in peace and harmony with each other. His Honor, however, said that the Orangemen were at perfect liberty to commemorate any festivals of public events; but that it must be done in a manner to give no offence to their neighbors, nor to disturb the public . peace.
The celebration of the battle of the Boyne, and other events, however, could do the Orafigemen no service 5 and tended only to draw on them the . derision of their neighbours. King William, it was true, had obtained a victory over the Catholics on that memorable occasion; but that was now past, and it was irrational for Irishmen to go hack so far into antiquity for causes to perpetuate *433Quarrels and bloody affrays with each other. His honour at length pronounced the sentence of the court, which was, that in order to give both parties an opportunity of profiting by the admonition which the Court had now given them, that each, and all of them, who had been found guilty, should be bound in their own recognizances of 200 dolls., with a security in 100 dolls, to keep the peace for one year, hoping that at the expiration of that time, the lenity of the sentence, and their own reflections would have the happy effect of heáling the divisions and allaying those animosities which had been productive of so much wretchedness to unhppy Ireland.
The Recorder, in the course of his remarks, adverted to certain misrepresentations which had gone abrdad respecting some expressions of the council ofthe Orange-men, and stated, among other things, that the counsel had not said the Catholics were not worthy of toleration, but only that, as casuists, they did not approve of the Catholic creed.